Exhibit 10.1

 

FIRST AMENDMENT TO ROYALTY INTEREST PURCHASE AGREEMENT AND RELATED DOCUMENTS

 

THIS FIRST AMENDMENT TO ROYALTY INTEREST PURCHASE AGREEMENT AND RELATED
DOCUMENTS (this “Amendment”) is entered into as of this 10th day of July, 2020
(the “Effective Date”), by and among Jaguar Health, Inc., a Delaware corporation
(“Company”), and Iliad Research and Trading, L.P., a Utah limited partnership
(“Investor”).  Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Agreement (as defined below).

 

RECITALS AND STIPULATIONS

 

A.    Company and Investor are parties to a certain Royalty Interest Purchase
Agreement, dated as of March 4, 2020 (as amended, modified, supplemented,
restated or replaced from time to time, the “Agreement”);

 

B.    In connection with the Agreement, the Company executed that certain
Royalty Interest Agreement in favor of Investor, dated as of March 4, 2020 (the
“Royalty Interest” and together with the Agreement and any other documents,
instruments and agreements delivered in connection with the Agreement, the
“Documents”);

 

C.    Company has requested that the Documents be amended to extend the due
dates for payments thereunder and Investor has agreed to do so upon the terms
and subject to the conditions set forth herein; and

 

D.    Company and Investor acknowledge and agree that this Amendment has been
negotiated in good faith.

 

NOW, THEREFORE, in consideration of the recitals and stipulations set forth
above and the mutual promises and covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

AGREEMENT

 

1.     General Acknowledgment.  Company acknowledges and agrees to the
following:

 

(a)           Company hereby acknowledges the accuracy of the representations
set forth in the Recitals of this Amendment;

 

(b)           Neither this Amendment nor any other agreement entered in
connection herewith or pursuant to the terms hereof shall be deemed or construed
to be a compromise, satisfaction, reinstatement, accord and satisfaction,
novation or release of any of the Documents, or any rights or obligations
thereunder, or except as set forth in Section 2, a waiver by Investor of any of
its rights under the Documents or at law or in equity;

 

(c)           Neither this Amendment nor any other agreement executed in
connection herewith pursuant to the terms hereof, nor any actions taken pursuant
to this Amendment or such other agreement shall be deemed to cure any Event of
Default which may exist under the Documents as of the date hereof, or to be a
waiver by Investor of any Event of Default which may exist under the Documents
as of the date hereof, or of any rights or remedies in connection therewith or
with respect hereto, evidencing the parties’ intention that Company’s
obligations under the Documents, as amended hereby, shall remain in full force
and effect; and

 

(d)           Company reaffirms the validity, binding effect and enforceability
of each of the Documents, as amended by provisions of this Amendment, and
acknowledge that Company is liable to Investor for $500,000, net of payments
already made to Investor, as evidenced by the Documents (as modified hereby),
without offset, deduction, claim, counterclaim, defense or recoupment of any
kind.

 

2.     Amendment.  Company and Investor hereby agree that the Documents are
amended such that, notwithstanding the existing terms thereof, no Royalty
Payment or other payment shall be due thereunder prior to December 10, 2020 and
no payment thereunder will be calculated with respect to any period prior to
December 10, 2020 except as otherwise set forth in this Section 2.   The Royalty
Payments set forth in Section 2 of the Royalty Interest shall resume as of
December 10, 2020, which Royalty Payment will cover Net Sales on Included
Products and licensing fees and milestone payments described in Section 2.1 of
the Royalty Interest for the month of November. In exchange for the
accommodations granted herein, the balance of the Royalty Repayment Amount as of
the Effective Date is hereby increased by ten percent (10%).

 

--------------------------------------------------------------------------------



 

3.     Conditions to Amendment.  Investor’s willingness to enter into this
Amendment is conditioned on the following:

 

(a)           The execution of this Amendment by the Company; and

 

(b)           There not existing on the date hereof any Event of Default by
Company under any Document.

 

4.     Representations and Warranties. To induce Investor to enter into this
Amendment, Company represents and warrants to Investor as follows:

 

(a) Organization. Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware.

 

(b) Authority. Company has full company power and authority to execute, deliver,
and perform this Amendment and has taken all company action required by law and
its articles of incorporation to authorize the execution and delivery of this
Amendment. This Amendment is a valid and binding agreement of Company
enforceable against Company in accordance with its terms.

 

(c) Consent and Approvals. No consent or approval of any party is required in
connection with the execution and delivery of this Amendment by Company, and the
execution and delivery of this Amendment does not (i) contravene or result in a
breach or default under the articles of incorporation, articles of organization,
bylaws, operating agreement or any other governing document, agreement or
instrument to which Company is a party or by which any of their respective
properties are bound, or (ii) violate any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to Company.

 

(d) Representations and Warranties.  All representations and warranties
contained in this Amendment, including but not limited to the recitals herein,
and in any and all of the Documents, are true and correct as of the Effective
Date, and all such representations and warranties shall survive the execution of
this Amendment. To the best of Company’s knowledge, there are no claims or
defenses against Investor or any other person or entity which would or might
affect (i) the enforceability of any provision of any of the Documents.  Company
understands and acknowledges that Investor is entering into this Amendment in
reliance upon, and in partial consideration for, this acknowledgment and
representation, and agrees that such reliance is reasonable and appropriate.

 

(e) Cooperation of Company. Company shall take any and all actions of any kind
or nature whatsoever, either directly or indirectly, that are necessary to
prevent Investor from suffering a loss with respect to the Royalty Interest or
any rights or remedies of Investor with respect to the Royalty Interest or this
Amendment in the event of an Event of Default by Company under this Amendment.

 

5.     Incorporation of Other Documents. The Documents are expressly reaffirmed
and incorporated herein by this reference, and shall remain in full force and
effect and continue to govern and control the relationship between the parties
hereto except to the extent they are inconsistent with, amended or superseded by
this Amendment.

 

6.     Governing Law and Venue. This Amendment is made in the State of Utah and
the validity of this Amendment, any documents incorporated herein or executed in
connection herewith, and (notwithstanding anything to the contrary therein) the
Documents, and the construction, interpretation, and enforcement thereof, and
the rights of the parties thereto shall be determined under, governed by and
construed in accordance with the internal laws of The State of Utah, without
regard to principles of conflicts of law.

 

7.     Execution in Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. This Amendment shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

--------------------------------------------------------------------------------



 

8.     Entire Agreement.  This Amendment, and any agreements, documents and
instruments executed and delivered pursuant hereto or in connection herewith, or
incorporated herein by reference, contains the entire agreement of the parties
hereto and no party shall be bound by anything not expressed in writing.

 

9.     Severability.  If any part, term or provision of this Amendment is held
by a court of competent jurisdiction to be illegal, unenforceable or in conflict
with any law of the State of Utah, federal law or any other applicable law, the
validity and enforceability of the remaining portions or provisions of this
Amendment shall not be affected thereby.

 

10.  WAIVER OF A JURY TRIAL.  INVESTOR AND COMPANY EACH ACKNOWLEDGE AND AGREE
THAT THERE MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
CLAIM DISPUTE OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH RIGHT
MAY BE WAIVED. ACCORDINGLY, EACH PARTY AGREES THAT NOTWITHSTANDING SUCH
CONSTITUTIONAL RIGHT, IN THIS COMMERCIAL MATTER EACH PARTY BELIEVES AND AGREES
THAT IT SHALL BE IN ITS BEST INTEREST TO WAIVE SUCH RIGHT, AND ACCORDINGLY,
HEREBY WAIVE SUCH RIGHT TO A JURY TRIAL, AND FURTHER AGREE THAT THE BEST FORUM
FOR HEARING ANY CLAIM, DISPUTE OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH
THIS AGREEMENT, ANY OF THE DOCUMENTS OR THE RELATIONSHIP AMONG INVESTOR AND
COMPANY SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

 

IN WITNESS WHEREOF, Company and Investor, by their duly authorized
representatives, have caused this Amendment to be executed in the manner and
form sufficient to bind them as of the date first above written.

 

INVESTOR:

 

COMPANY:

 

 

 

ILIAD RESEARCH AND TRADING, L.P.

 

JAGUAR HEALTH, INC.

 

 

 

By: Iliad Management, LLC its General Partner

 

 

 

 

 

By: Fife Trading, Inc., its Manager

 

 

 

 

 

By:

/s/ John M. Fife

 

By:

/s/ Lisa Conte

 

John M. Fife, President

 

 

Lisa Conte, CEO and President

 

--------------------------------------------------------------------------------